HARRIS, C.M., Senior Judge.
In 2008, Michael Everett was convicted of first-degree felony murder and burglary of a dwelling with a battery while armed with a deadly weapon. This court, in Everett v. State, 114 So.3d 956 (Fla. 5th DCA 2011), reversed the burglary conviction because Everett was convicted of a first-degree burglary offense when he was actu-. ally charged with second-degree burglary. We reversed for entry of a corrected judgment and re-sentencing.
Everett’s new claims of deficient representation are either insufficient, untimely, or both.
AFFIRMED.
ORFINGER and BERGER, JJ., concur.